                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   at CHATTANOOGA

UNITED STATES OF AMERICA                             )
                                                     )      Case No. 1:18-cr-133-HSM-SKL-3
                                                     )
v.                                                   )
                                                     )
                                                     )
ALISON CHIPPOLETTI                                   )

                                           ORDER

       Magistrate Judge Susan K. Lee filed a report and recommendation recommending the

Court: (1) grant Defendant’s motion to withdraw her not guilty plea to Count One of the three-

count Indictment (2) accept Defendant’s plea of guilty to the lesser offense of the charge in Count

One of the Indictment, that is of conspiracy to distribute a mixture and substance containing a

detectable amount of heroin, a Schedule I controlled substance, in violation of 21 U.S.C. §§ 846,

841(a)(1), and 841(b)(1)(C); (3) adjudicate Defendant guilty of the lesser offense of the charge in

Count One of the Indictment that is of conspiracy to distribute a mixture and substance containing

a detectable amount of heroin, a Schedule I controlled substance, in violation of 21 U.S.C. §§ 846,

841(a)(1), and 841(b)(1)(C); (4) defer a decision on whether to accept the plea agreement until

sentencing; and (5) find Defendant shall remain in custody until sentencing in this matter (Doc.

58). Neither party filed a timely objection to the report and recommendation. After reviewing

the record, the Court agrees with the magistrate judge’s report and recommendation.

Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

recommendation (Doc. 58) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

       (1)     Defendant’s motion to withdraw her not guilty plea to Count One of the Indictment

               is GRANTED;
(2)   Defendant’s plea of guilty to the lesser offense of the charge in Count One of the

      Indictment, that is of conspiracy to distribute a mixture and substance containing a

      detectable amount of heroin, a Schedule I controlled substance, in violation of 21

      U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(C) is ACCEPTED;

(3)   Defendant is hereby ADJUDGED guilty of the lesser offense of the charge in

      Count One of the Indictment, that is of conspiracy to distribute a mixture and

      substance containing a detectable amount of heroin, a Schedule I controlled

      substance, in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(C);

(4)   A decision on whether to accept the plea agreement is DEFERRED until

      sentencing; and

(5)   Defendant SHALL REMAIN in custody until sentencing in this matter which is

      scheduled to take place on June 19, 2019 at 2:00 p.m. [EASTERN] before the

      Honorable Curtis L. Collier.


SO ORDERED.

ENTER:


                                         /s/
                                         CURTIS L. COLLIER
                                         UNITED STATES DISTRICT JUDGE
